                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                                       Civil Action No. 16-00545-KD-N
v.

APPROXIMATELY $299,873.70 SEIZED
FROM A BANK OF AMERICA ACCOUNT,
et al.,

       Defendants.

                      DEFAULT JUDGMENT OF FORFEITURE

       This action comes before the Court upon the United States’ Motion, pursuant to

Rule 55(b)(2) of the Federal Rules of Civil Procedure, for entry of a Default Judgment of

Forfeiture for the $299,873.70 in U.S. Currency seized from a Bank of America account

ending in 5538 held by an individual identified as P.Q. (Defendant Funds).

       The United States filed a verified complaint for civil forfeiture against the

Defendant Funds pursuant to Title 18, United States Code, Section 981(a)(1)(A), which

subjects to civil forfeiture any property, real or personal, involved in a transaction or

attempted transaction in violation of Title 18, United States Code, Section 1956

(regarding the laundering of monetary instruments) and any property traceable to such

property. (Doc. 1).   The Defendant Funds, identified as a defendant in paragraph 2(1) of

the verified complaint, are currently in the custody of Customs and Border Protection.

(Docs. 1, 3 & 78).
       Beginning on December 22, 2016, through and including January 20, 2017, the

United States published notice of the present action on its official website,

www.forfeiture.gov, as required by Supplemental Rule G(4)(a)(i) & (iv)(C) of the

Federal Rules of Civil Procedure. (Doc. 65).

       In addition, on or about December 20, 2016, in accordance with the requirements

of Rule G(4)(b), the United States sent notice of this forfeiture action to Pan Qiang

(Default Claimant), the listed account holder and only known potential claimant to the

Defendant Funds, via certified mail. (Doc. 49, p. 4 & doc. 194, p. 2). The certified mail

was returned to the United States on or about February 3, 2017, as “Unclaimed/Max Hold

Time Expired” on January 14, 2017, according to the USPS tracking confirmation.

(Doc. 76).

       The United States could not locate another address for Default Claimant within

the United States after the first notice package was unclaimed. (Doc. 194, Ex. A, ¶ 7).

However, the United States found an address in China associated with the Default

Claimant, and on or about November 2, 2018, the United States sent a second notice of

this forfeiture action to the address located for Pan Qiang in China, via FedEx and First-

Class Mail International. (Id., see also doc. 165). The FedEx was returned to the United

States on or about December 7, 2018, as “Unable to deliver shipment, returned to

shipper” according to the FedEx tracking confirmation. (Doc. 194, Ex. A, ¶ 7). The

tracking confirmation also indicates that delivery was “Refused by recipient” on

November 5, 2018. (Id.)    However, the notice package sent by First-Class Mail

International mail was not returned to the United States. (Id.)



                                             2
        The Notices of Forfeiture advised that, in order to contest the United States’ civil

forfeiture complaint, a claimant was required to file a claim in the United States District

Court for the Southern District of Alabama no later than 35 days after the date the notice

was sent, and file an answer no later than 21 days after filing a claim. (Docs. 49 and 165).

The first Notice further instructed Default Claimant that any claim and answer was to be

filed with the Office of the Clerk, United States District Court, Southern District of

Alabama, 113 St. Joseph Street, Mobile, Alabama 36602, with a copy thereof sent to

Assistant United States Attorney Christopher J. Bodnar, 63 S. Royal Street, Suite 600,

Mobile, Alabama 36602. (Doc. 49). The second Notice further instructed the Default

Claimant that any claim and answer was to be filed with the Office of the Clerk, United

States District Court, Southern District of Alabama, 155 St. Joseph Street, Mobile,

Alabama 36602, with a copy thereof sent to Assistant United States Attorney Daryl A.

Atchison, 63 S. Royal Street, Suite 600, Mobile, Alabama 36602. (Doc. 165.)

        No one filed a claim, or otherwise appeared to contest the forfeiture, and the time

to do so expired.   On April 24, 2019, the United States filed a motion for entry of

default against the Defendant Funds and Pan Qiang. (Doc. 194). On May 7, 2019, the

Clerk entered the requested default against the Defendant Funds and Pan Qiang. (Doc.

195).

        Since default has been entered, the factual allegations of the United States’

verified complaint are now deemed admitted concerning the Defendant Funds. See

Giovanno v. Fabec, 804 F.3d 1361, 1366 (11th Cir. 2015); Grant v. Pottinger-Gibson,

725 Fed. Appx. 772, 773 - 774 (11th Cir. 2018); and United States v. Approximately



                                              3
$66,470, Case No: 6:17-cv-2042-Orl-28KRS, 2018 WL 1525957, *2 (M.D. Fla. Mar. 13,

2018), adopted and confirmed, 2018 WL 1524401, *1 (Mar. 28, 2018).         Those factual

allegations support a reasonable belief that the United States would be able to meet its

burden of proof at trial as to the Defendant Funds under 18 U.S.C. § 983(c).

         It is accordingly, hereby:

         ORDERED, ADJUDGED and DECREED that the United States’ motion is

GRANTED,

         It is FURTHER ORDERED that pursuant to Federal Rule of Civil Procedure

55(b)(2), judgment of default is hereby entered against the Defendant Funds and Pan

Qiang.    Any further claims or statements of interest are time-barred.

         It is FURTHER ORDERED that all right, title, and interest in the Defendant

Funds is hereby forfeited to the United States of America, pursuant to 18 U.S.C.

§ 981(a)(1)(A) and Federal Rule of Civil Procedure 55(b)(2), and clear title to the

Defendant Funds is vested in the United States of America for disposition according to

law.

         DONE and ORDERED in Mobile, Alabama, this 6th day of June 2019.



                                      s/ Kristi K. DuBose
                                      KRISTI DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                             4
